Citation Nr: 0309851	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation benefits for 
C. M. G., the veteran's daughter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 Special Apportionment 
Decision of the Regional Office (RO) in Albuquerque, New 
Mexico.  Contested claims procedures have been followed in 
this case.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA compensation 
benefits at the rate provided for a 60 percent combined 
rating, effective January 1997.

2.  The veteran received additional compensation for his two 
children, to include the appellant's daughter, C. M. G.

3.  The appellant's claim for an apportionment of the 
veteran's VA disability compensation benefits on behalf of C. 
M. G. was received by VA in January 2000; at that time, C. M. 
G. was a minor who resided with the appellant.  

4.  The veteran was not reasonably discharging his 
responsibility to C. M. G., his daughter residing with the 
appellant, during the period in question. 


CONCLUSION OF LAW

An apportionment of the veteran's VA disability compensation 
benefits to the appellant on behalf of C. M. G., in the 
amount of the additional disability compensation he received 
for C. M. G., as a dependent child, up to the date those 
benefits were discontinued, is warranted.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.452, 3.503 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimants and their 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
Special Apportionment decision, the January 2001 statement of 
the case, and in November and December 2002 letters 
discussing VCAA, informed the veteran and the appellant of 
the information and evidence needed to substantiate the 
claims and complied with VA's notification requirements.  The 
VCAA letters informed them of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  
Thus, the veteran and the appellant have been provided notice 
of what VA was doing to develop the claims, notice of what 
they could do to help the claims and notice of how the claims 
were still deficient.  

Second, VA has a duty to assist the claimants in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Financial information and domestic information 
has been received from both parties.  In sum, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

The veteran and the appellant were married in July 1976.  
They divorced in August 1991.  Upon divorcing, the veteran 
was initially paying child support in the amount $511, for 
C. J. G. And C. M. G., the minor children.  C. M. G. was born 
in March 1984.

In an April 1997 rating decision, service connection was 
granted for several disabilities with a combined rating of 60 
percent, effective January 1997.  The veteran was awarded 
additional compensation for his two children, to include the 
appellant's daughter, C. M. G.  He was notified of that 
information.  

In June 1997, the appellant applied for an apportionment of 
the veteran's VA disability compensation benefits on behalf 
of the minor children.  At that time, both children were 
residing with the appellant.  

In a January 1998 Special Apportionment Decision, the RO 
determined that both the veteran's monthly income and the 
appellant's monthly income were exceeded by their respective 
monthly expenses.  An apportionment was denied as the veteran 
was already paying $511 per month in child support to the 
appellant.  

Thereafter, a change was made in the residence of the 
children.  C. M. G. remained with the appellant and C. J. G. 
went to live with the veteran.  In August 1999, an Agreed 
Order In Suit To Modify Parent-Child Relationship was 
rendered by the Travis County, Texas, District Court, to 
establish guidelines regarding the best interests of the 
children.  In pertinent part, the Court determined that there 
was to be no regular child support paid by either parent and 
that each parent was responsible for the support of the child 
living with them.

The appellant's current claim for an apportionment of the 
veteran's VA disability compensation benefits on behalf of C. 
M. G. was received by VA in January 2000.  At the time of her 
claim, C. M. G. was a minor who resided with the appellant.  

Thereafter, the appellant submitted financial information 
showing that her monthly family expenses exceeded their 
income by $1,680.  The veteran also submitted financial 
information showing that his monthly family expenses exceeded 
their income by $65.

Recently, the veteran informed VA that the appellant had 
remarried and that his son had moved back in with her and 
that he pays $475 in child support (for the son).  He also 
indicated that his daughter had married and was no longer 
residing with the appellant.  With regard to this 
information, the Board notes that the apportionment being 
sought is limited to an apportionment on C. M. G.'s behalf, 
and not on the son's behalf.  In addition, although C. M. G. 
has apparently now married and no longer residing with the 
appellant, for a period of time during the appeal period, she 
was a minor and was living with the appellant.  The claim, 
therefore, is limited to that time period.

Under 38 U.S.C.A. § 5307, if the veteran's child is not in 
the veteran's custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's' support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450 (1994).  See 
Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently meant 
to provide for an apportionment in situations where the 
veteran is reasonably discharging his responsibility for the 
support of his dependents, but special circumstances exist 
which warrant giving the dependents additional support.  

The initial issue is whether the veteran was reasonably 
discharging his responsibility for C. M. G.'s support.  The 
veteran has asserted that the appellant was receiving money 
from him in the form of spousal support.  He indicated that 
she was responsible for C. M. G.'s care and had waived child 
support for C. M. G.  He stated that he had not disowned his 
daughter and sent her money for her birthday and holidays.  

The Board initially notes that the monies received as spousal 
support are not considered support for C. M. G.  Further, the 
Board does not have the authority to change or enforce the 
Order of the District Court and does not make any 
determination regarding that Order.  Despite the agreement 
between the appellant and the veteran to not receive child 
support, the Board must consider whether the veteran was 
meeting his responsibilities regarding C. M. G., in general.  
During the time in question, it is significant to note that 
the veteran was receiving additional VA compensation benefits 
as he claimed C. M. G. as a minor child.  The veteran would 
not have received such benefits, but for the existence of C. 
M. G.  Therefore, for VA purposes, since the veteran was not 
paying any support for C. M. G. while she was residing as a 
minor with the appellant, and while he was receiving 
additional VA disability compensation benefits on her behalf, 
the Board finds that the veteran was not reasonably 
discharging his responsibility for C. M. G.'s support.  

Accordingly, the Board finds that a general apportionment of 
the veteran's VA disability compensation in the amount of the 
additional disability compensation he received for C. M. G., 
by reason of a dependent child, is appropriate.  During the 
course of the appeal, C. M. G. attained the age of 18 years, 
was married, and stopped living with the appellant.  
Pertinent to this case, the apportionment of the veteran's 
benefits is discontinued, at the earliest time that the child 
turns 18 or 23 if enrolled in school, enters military 
service, or marries.  38 C.F.R. § 3.503.  In this case, it is 
unclear if C. M. G. is enrolled in school or if she entered 
military service or if she married prior to the time she 
turned 18 years old.  However, it appears that the veteran 
ceased receiving benefits on C. M. G.'s behalf as of her 18th 
birthday.  Thus, the Board concludes that an apportionment of 
the veteran's VA disability compensation benefits to the 
appellant on behalf of C. M. G., in the amount of additional 
compensation he received for C. M. G. as a dependent child, 
up to the date those benefits were discontinued, is 
warranted.  


ORDER

An apportionment of the veteran's VA compensation benefits to 
the appellant on behalf of C. M. G., in the amount of the 
additional disability compensation he received for C. M. G., 
as a dependent child, up to the date those benefits were 
discontinued, is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

